                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

CHAD E. MATHIS M.D.,            )
                                )
                    Plaintiff,  )
                                )
                 v.             )                  No. 1:18-cv-01893-JRS-DLP
                                )
METROPOLITAN LIFE INSURANCE CO. )
  a/k/a METLIFE,                )
SOURCE BROKERAGE, INC.,         )
LEE D. MOORE,                   )
                                )
                    Defendants. )


                             Entry on Pending Motions

   Plaintiff, Chad E. Mathis, M.D., was insured under Disability Policy No. 6490290

(the “MetLife Policy” or “Policy”) issued by Defendant Metropolitan Life Insurance

Co. a/k/a/ MetLife (“MetLife”). Mathis was an orthopedic surgeon who alleges he be-

came disabled in March 2017 and submitted a claim for disability insurance benefits.

Following a 90-day elimination period, MetLife paid Mathis benefits until August

2017, when MetLife stopped paying benefits. Mathis alleges he has remained contin-

uously disabled since March 2017. Invoking the court’s diversity jurisdiction under

28 U.S.C. § 1332, he sued MetLife for breach of contract and sued MetLife as well as

Defendants Source Brokerage, Inc. (“Source Brokerage”), an Indiana insurance bro-

ker, and Lee D. Moore, a licensed insurance broker and agent, for negligence in pro-

curing the MetLife Policy.
   Now pending before the court are: (1) MetLife’s Motion to Dismiss the Amended

Complaint (ECF No. 18), (2) Defendant Source Brokerage, Inc.’s Motion to Dismiss

Plaintiff’s Amended Complaint (ECF No. 20), (3) Defendant Lee D. Moore’s Motion to

Dismiss Plaintiff Chad E. Mathis, M.D.’s Amended Complaint (ECF No. 31), and (4)

Plaintiff’s Objections to MetLife’s Exhibits Not Attached to the Amended Complaint

and Not Referred to and Central to the Amended Complaint (ECF No. 36). MetLife

moves to dismiss the Amended Complaint for failure to state a claim under Fed. R.

Civ. P. 12(b)(6), arguing that Mathis has no legally viable claim for negligence, and

his negligence claim is time barred and/or barred by the doctrine of contributory neg-

ligence. MetLife also maintains that the breach of contract claim is not ripe and is

contractually prohibited by the terms of the Policy. Source Brokerage contends that

if the Court grants MetLife’s motion to dismiss on the grounds asserted, the Court’s

holding would apply equally to the negligence claims against Source Brokerage.

Therefore, Source Brokerage moves to dismiss the Amended Complaint for failure to

state a claim. Moore moves to dismiss the Amended Complaint on the grounds that

Mathis’ only claim against him, his negligence claim, is barred by the doctrine of con-

tributory negligence or by the applicable statute of limitations. Plaintiff’s Objections

to MetLife’s Exhibits urge that MetLife impermissibly relies on documents not refer-

enced in the Amended Complaint and requests that the Court not convert the motion

to dismiss to a motion for summary judgment. Having considered the motions, objec-

tions, briefs, complaint, and applicable law, the Court finds that the motions to




                                           2
dismiss (ECF Nos. 18, 20, and 31) should be granted and the objections to the exhib-

its (ECF No. 36) should be overruled in part and sustained in part.

                              I.     Dismissal Standard

   To survive a motion to dismiss for failure to state a claim, a plaintiff must allege

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). In considering a Rule 12(b)(6) motion to dismiss,

the court takes the complaint’s factual allegations as true and draws all reasonable

inferences in the plaintiff’s favor. Orgone Capital III, LLC v. Daubenspeck, 912 F.3d

1039, 1044 (7th Cir. 2019). The court need not “accept as true a legal conclusion

couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).

   In addition to the allegations in the complaint, on a motion to dismiss, the court

may consider “documents that are attached to the complaint, documents that are cen-

tral to the complaint and are referred to in it, and information that is properly subject

to judicial notice.” Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013). “[D]doc-

uments attached to a motion to dismiss are considered part of the pleadings if they

are referred to in the plaintiff’s complaint and are central to his claim.’” McCready v.

eBay, Inc., 453 F.3d 882, 891 (7th Cir. 2006) (quoting 188 LLC v. Trinity Indus., Inc.,

300 F.3d 730, 735 (7th Cir. 2002)). Thus, the court may consider such a document

“without converting a motion to dismiss into a motion for summary judgment.” Id.

at 891–92.

   “[I]f a plaintiff pleads facts that show its suit [is] barred . . . , it may plead itself

out of court under a Rule 12(b)(6) analysis.” Orgone Capital, 912 F.3d at 1044




                                             3
(quoting Whirlpool Fin. Corp. v. GN Holdings, Inc., 67 F.3d 605, 608 (7th Cir. 1995));

Bogie v. Rosenberg, 705 F.3d 603, 609 (7th Cir. 2013) (on a motion to dismiss “district

courts are free to consider ‘any facts set forth in the complaint that undermine the

plaintiff’s claim’”) (quoting Hamilton v. O’Leary, 976 F.2d 341, 343 (7th Cir. 1992)).

“When a complaint fails to state a claim for relief, the plaintiff should ordinarily be

given an opportunity . . . to amend the complaint to correct the problem if possible.”

Bogie, 705 F.3d at 608. Nonetheless, leave to amend need not be given if the amended

pleading would be futile. Id.; see also Foman v. Davis, 371 U.S. 178, 182 (1962).

                            II.   Factual Background

   The Amended Complaint sets forth the following allegations:

   At all relevant times, Mathis has been a board certified orthopaedic surgeon li-

censed to practice in the State of Alabama and is a citizen of the State of Massachu-

setts. MetLife is a corporation incorporated in the State of New York with its princi-

pal place of business located in New York. Source Brokerage is a corporation incor-

porated in the State of Indiana with its principal place of business in Indiana. Moore

is a licensed insurance broker and agent authorized to sell insurance products includ-

ing disability insurance. Moore’s business office is in Indiana and he is a citizen of

the State of Indiana.

   MetLife Disability Income Insurance Policy No. 6490290 AH was sold and deliv-

ered to Mathis on November 16, 2006. The Policy provides a $10,000.00 monthly ben-

efit for a total disability plus a cost of living adjustment. The Policy contains the

following relevant language:




                                          4
      Total Disability or Totally Disabled means that due solely to Impair-
      ment caused by Injury or Sickness, You are:

      1.     Before the end of the Regular Occupation Period shown on page
             3:

             a.     Prevented from performing the material and substantial
                    duties of Your Regular Occupation;
             b.     Not Gainfully Employed; and
             c.     Receiving appropriate care from a Physician who is appro-
                    priate to treat the condition causing the Impairment.
                    (Original Emphasis)

      2.     After the Regular Occupation Period shown on page 3:

             a.     Prevented from performing any occupation for which You
                    are or become reasonably fitted by Your education, training
                    or experience;
             b.     Not Gainfully Employed; and
             c.     Receiving appropriate care from a Physician who is appro-
                    priate to treat the condition causing the Impairment.

(Am. Compl., Ex. A, ECF No. 17-1 at 8 (emphasis in original).) The Policy defines

“Regular Occupation” to mean:


      Your usual Occupation (or Occupations, if more than one) in which You
      are Gainfully Employed at the time You become Disabled. If You are not
      Gainfully Employed at the time Your Total Disability begins, Regular
      Occupation shall then mean any Occupation(s) for which You are rea-
      sonably fitted by Your education, training or experience.”

(Am. Compl., Ex. A, ECF No. 17-1 at 7.) The Policy contains a monthly benefit for

residual disability rider which defines “Residual Disability or Residually Disa-

bled” to include “that due solely to impairment caused by Injury or Sickness . . . Your

Earnings are reduced by at least twenty percent (20%) of your Prior Earnings” and

“You’re not Totally Disabled, and are Gainfully Employed[.]” (Am. Compl., Ex. A,

ECF No. 17-1 at 15 (emphasis in original).)


                                          5
   On or before November 16, 2006, Mathis was insured by a disability insurance

policy issued by Standard Insurance Company (“Standard Policy”). The Standard

Policy insured Mathis in the event of a total disability if he was unable to perform his

occupation of orthopaedic surgery regardless of whether he was employed in another

occupation or not. Such coverage is typically referred to as occupational disability

coverage. Moore encouraged Mathis to increase the amount of his coverage to protect

his increased income and earning ability as an orthopaedic surgeon. Moore suggested

that Mathis replace his Standard Policy with a similar occupational disability policy

and advised Mathis that MetLife Policy No. 6490290 AH was the best policy to replace

the Standard Policy.

   Moore requested Source Brokerage to procure a MetLife Policy with occupational

disability coverage that insured Mathis’ occupation in the event of a total disability

as an orthopaedic surgeon without the need to be gainfully employed. Source Bro-

kerage acquired the MetLife Policy and represented to Moore that the Policy was an

occupational disability coverage policy that insured Mathis’ occupation in the event

of a total disability (without the need to be insured in another occupation) and a re-

sidual disability. Moore then represented to Mathis that the MetLife Policy provided

occupational disability coverage which insured Mathis in the event he became totally

disabled in his occupation (without the need to be gainfully employed). However, the

Policy did not specifically insure Mathis’ occupation, but only insured him in the

event he was “prevented from performing the material and substantial duties of (his)




                                           6
regular occupation (orthopaedic surgery in Birmingham, Alabama)” and “not gain-

fully employed”. (Am. Compl. ¶ 23.)

   On or about March 24, 2017, Mathis became impaired due to injury or sickness

and was prevented from performing the material and substantial duties of his occu-

pation as an orthopaedic surgeon in Birmingham, Alabama. In late August or early

September 2017, he returned to his occupation but was unable to perform one or

more of the material and substantial duties of his regular occupation and was una-

ble to perform the material and substantial duties of his regular occupation for more

than 80 percent of the time normally required by him. As of February 2018, Mathis

was unable to perform the material and substantial duties of his occupation and

was determined to be permanently and totally disabled by his treating physician.

As a result, Mathis stopped practicing as an orthopaedic surgeon and began working

for an orthopaedic device manufacturer.

   Mathis asserts a breach of contract claim against MetLife, alleging that MetLife

breached the terms of the Policy by failing to pay him total and/or residual disability

benefits and that as a result, he suffers the loss of his disability benefits. He asserts

negligence claims against all defendants. Specifically, he claims that they “negli-

gently failed to become familiar with the MetLife Policy and negligently failed to

insure [him] for a total disability within his occupation as an orthopaedic surgeon

(without the need to be gainfully employed).” (Am. Compl. ¶ 33, ECF No. 17.)

Mathis alleges that as a result of the defendants’ negligence, he suffers the loss of




                                            7
benefits he would have received had he been insured by an occupational disability

policy.

                                 III.   Choice of Law

   “A federal court sitting in diversity ‘applies the choice-of-law rules of the forum

state to determine which state’s substantive law applies.’” Atl. Cas. Ins. Co. v. Garcia,

878 F.3d 566, 569 7th Cir. 2017) (quoting Auto–Owners Inc. Co. v. Websolv Compu-

ting, Inc., 580 F.3d 543, 547 (7th Cir. 2009)). Thus, this Court applies Indiana’s

choice-of-law rules to determine which state’s substantive law applies.

   In tort cases, the choice-of-law analysis under Indiana law is a multi-step process.

First, the Court “must determine whether the differences between the laws of the

states are ‘important enough to affect the outcome of the litigation.’” Simon v. United

States, 805 N.E.2d 798, 804–05 (Ind. 2004) (quoting Hubbard Mfg. Co. v. Greeson,

515 N.E.2d 1071, 1073 (Ind. 1987)). If the differences are important enough, “the

presumption is that the traditional lex loci delicti rule (the place of the wrong) will

apply.” Id. at 805. “Under this rule, the court applies the substantive laws of the ‘the

state where the last event necessary to make an actor liable for the alleged wrong

takes place.’” Id. (quoting Hubbard, 515 N.E.2d at 1073). This presumption “may be

overcome if the court is persuaded that ‘the place of the tort bears little connection to

this legal action.”” Id. (quoting Hubbard, 515 N.E.2d at 1074). The Indiana Supreme

Court has explained that “[i]f the location of the tort is insignificant to the action, the

court should consider other contacts that may be more relevant, ‘such as: 1) the place

where the conduct causing the injury occurred; 2) the residence or place of business




                                            8
of the parties; and 3) the place where the relationship is centered.’” Id. (quoting Hub-

bard, 515 N.E.2d at 1073–74). It will be a rare case in which the place of the tort is

insignificant, however. Simon, 805 N.E.2d at 806.

   Mathis maintains that Indiana substantive law should be applied in this case;

Defendants argue for the application of Alabama law. The Court’s first task is to

determine whether the differences between the laws of these two states are important

enough to affect the outcome of the litigation. Mathis concedes that he has no viable

cause of action for negligence under Alabama law. (Pl.’s Resp. MetLife’s Mot. Dis-

miss, ECF No. 25 at 15.) The Alabama Supreme Court has held that a plaintiff’s

contributory negligence bars any claim for negligence in procuring insurance when

the plaintiff fails to read the policy. Alfa Life Ins. Corp. v. Colza, 159 So.3d 1240,

1253 (Ala. 2014). Thus, the Alabama Supreme Court concluded that judgment as a

matter of law in favor of an agent on a negligent-procurement claim was warranted

“when documents available to the insured clearly indicate that the insurance in fact

procured for the insured is not what the insured subsequently claims he or she re-

quested the agent to procure.” Colza, 159 So.3d at 1255; see also Kanellis v. Pac.

Indem. Co., 917 So.2d 149, 154—55 (Ala. Civ. App. 2005) (“[a]n insured who is com-

petent in intelligence and background to understand insurance policy language is

charged with knowledge of language in a policy received by that insured” and “con-

tributory negligence is a complete defense to a claim based on negligence”) (quoting

Allstate Ins. Co. v. Ware, 824 So.2d 739, 745 (Ala. 2002)). In addition, negligence

actions, including actions for misrepresentations relating to the procurement of an




                                           9
insurance policy, are subject to Alabama’s two-year statute of limitations. See Ala.

Code § 6–2–38(l) (“All actions for any injury to the person or rights of another not

arising from contract and not specifically enumerated in this section must be brought

within two years.); Foremost Ins. Co. v. Parham, 693 So.2d 409, 417 (Ala. 1997)

(“Claims of fraudulent misrepresentation and suppression are subject to a two-year

statute of limitations.”). The cause of action accrues on the date the policy is deliv-

ered. Liberty Nat’l Life Ins. Co. v. Ingram, 887 So.2d 222, 227 (Ala. 2004) (concluding

limitations period on insurance fraud action began to run “at the latest” on the date

the insured received his insurance policy); Foremost Ins. Co., 693 So.2d at 422 (hold-

ing that plaintiffs should have discovered misrepresentation about premiums “when

they signed and received their sales documents”).

   In contrast, a viable negligence claim may be cognizable under Indiana law. In-

diana recognizes a cause of action for negligent procurement of insurance coverage.

See, e.g., Filip v. Brock, 879 N.E.2d 1076, 1085 (Ind. 2008). Under Indiana law, “rea-

sonable reliance upon an agent’s representations can override an insured’s duty to

read the policy.” Id. at 1084 (quoting Vill. Furniture, Inc. v. Assoc. Ins. Managers,

Inc., 541 N.E.2d 306, 308 (Ind. Ct. App. 1989)). This exception generally “negates an

insured’s duty to read part of the policy if an agent insists that a particular hazard

will be covered.” Id. Further, an agent’s representations may toll the running of the

limitations period. Groce v. Am. Family Mut. Ins. Co., 5 N.E.3d 1154, 1156–57 (Ind.

2014). Because there are substantial differences between the laws of Alabama and




                                          10
Indiana that could affect the outcome of this action, a presumption arises that the

law of the lex loci delicti (the place of the wrong) will apply.

   Thus, the Court applies the law of “the state where the last event necessary to

make an actor liable for the alleged wrong takes place” unless “the place of the tort

‘bears little connection’ to this legal action.” Simon, 805 N.E.2d at 805 (quoting Hub-

bard, 515 N.E.2d at 1074). The last event necessary to make an actor liable for neg-

ligence is the injury. Id. at 806; see also Castelli v. Steele, 700 F. Supp. 449, 453 (S.D.

Ind. 1988) (“when the Indiana courts refer to the place of the tort, they are in reality

asking where the place of injury is, for that is always the last event giving rise to a

cause of action against the tortfeasor.”). As Judge McKinney explained years ago:


       “In a large number of cases, the place of [injury] will be significant and
       the place with the most contacts. In such cases, the traditional rule
       serves well” and should be applied. Thus, if the place of injury is State
       A, and State A also has significant contacts with [the] cause of action
       (such as the conduct complained of occurring there, parties residing
       there, etc.,), the inquiry is at an end and the law of State A applies.

Castelli, 700 F. Supp. at 452 (quoting Hubbard, 515 N.E.2d at 1073). Mathis suffered

injury in Alabama, where he lived, where his insured income was earned, and where

he sustained economic loss. Even Mathis concedes that he first suffered injury in

Alabama. (Pl.’s Resp. Def. Moore’s Mot. Dismiss, ECF No. 39 at 7 (“the losses of

monthly benefits may have started in Alabama”).) Thus, Alabama is the lex loci de-

licti, and a presumption arises that Alabama substantive law applies.

   Second, the Court asks whether the place of the injury “‘bears little connection’ to

the legal action.” Simon, 805 N.E.2d at 806 (quoting Hubbard, 515 N.E.2d at 1074).

“If the state in which the injury occurred does have other sufficient connection with


                                            11
the lawsuit, then the inquiry is at an end and that state’s law applies.” Castelli, 700

F. Supp. at 452.

   MetLife argues that Alabama has sufficient connection with this action. Mathis

obtained the policy to protect his income lost due to disability. When he applied for

the policy, Mathis resided in Alabama and worked in Alabama. He was licensed un-

der Alabama law to practice in the State of Alabama. He presumably relied on

Moore’s representations while Mathis was located in Alabama. Mathis obtained the

Policy to insure income he earned in his occupation in Birmingham, Alabama. Mathis

lived in Alabama when the Policy was issued and the Policy was delivered to him

there. His economic losses─at least some of them─were sustained while he was in

Alabama. (The Amended Complaint alleges Mathis is now a citizen of Massachu-

setts.) In addition, Alabama law regulates insurance transactions with its residents.

See, e.g., Ala. Code § 27-1-5 (“No person shall transact a business of insurance in

Alabama, or relative to a subject resident, located or to be performed in Alabama,

without complying with the applicable provisions of this title.”) Therefore, Alabama

has a significant interest in protecting Mathis and his income, see Stinnett v. Nw.

Mut. Life Ins. Co., 101 F. Supp. 2d 720, 723 (S.D. Ind. 2000) (“The purpose of a disa-

bility insurance policy is to protect the insured’s income lost due to a disability. Be-

cause [the plaintiff] is a resident of Indiana, Indiana has a greater interest in protect-

ing his income.”), and Alabama has significant connection to this legal action.

   To reach the conclusion that Alabama bears sufficient connection to this action,

the Court need not even consider the additional facts that Moore was a licensed




                                           12
insurance producer in Alabama or that the state license was required for him to sell,

solicit, or negotiate insurance in the state. (MetLife’s Reply Support Mot. Dismiss

Pl.’s Am. Compl., Ex. 2, ECF No. 29-1.) See Ala Code § 27-7-4(a) (“No person shall in

this state sell, solicit, or negotiate insurance for any class or classes of insurance un-

less the person is then licensed for that line of authority in accordance with this chap-

ter.”). Nonetheless, courts may take judicial notice of public records such as a state’s

licensure of a defendant as an insurance producer. See, e.g., Palay v. United States,

349 F.3d 418, 425 n.5 (7th Cir. 2003) (“[I]n resolving a motion to dismiss, the district

court is entitled to take judicial notice of matters in the public record.”); Sports Arena

Mgmt., Inc. v. K&K Ins. Group, Inc., No. 06 C 6290, 2007 WL 2228622, at *3 n.1 (N.D.

Ill. July 31, 2007) (court can take judicial notice of state’s licensure of defendant as

an insurance producer, which was a matter of public record). As indicated on Met-

Life’s Policy Application Part D, which Moore provided with his motion to dismiss,

Moore was “licensed to write Personal Health Insurance in the residence state of the

applicant [Alabama] on the date the application was signed.” (MetLife’s Reply Sup-

port Mot. Dismiss Pl’s Am. Compl., Ex. 3, ECF No. 29-2.) Because Mathis attached

a portion of the MetLife Policy to his complaint, the Court may take notice of the

remainder of the document provided by the defendant without converting the 12(b)(6)

motion into a summary judgment motion. See Bell Atl. Corp. v. Twombly, 550 U.S.

544, 568 n.13 (2007). Consideration of these other facts—facts regarding Moore’s

licensure in Alabama, taken from exhibits to which Mathis has objected—simply




                                           13
lends additional support to the Court’s conclusion that Alabama has significant con-

nection to this lawsuit.

   In response to arguments that delivery of the Policy was the last event necessary

to make the defendants liable for negligence, Mathis argues he alleged that Moore

continued making negligent representations about coverage after the Policy was de-

livered. But, as discussed, it is the place of the injury that is the place of the last

event giving rise to a cause of action in tort. Castelli, 700 F. Supp. at 453. Mathis

maintains that he is now a citizen of Massachusetts, and that his losses continue.

But not even Mathis suggests that the Massachusetts substantive law should apply

in this action. (See Pl.’s Resp. Def. Moore’s Mot. Dismiss, ECF No. 39 at 5 (“In deter-

mining which state law, Indiana or Alabama, should apply, the court, as a prelimi-

nary matter, must determine whether the differences between the laws of the various

states is important enough”).) That Mathis may suffer some losses while a citizen of

Massachusetts does not negate the fact that his injury and other losses were sus-

tained while he was in Alabama. Importantly, the income that he insured was income

earned in Alabama.

   The connection of this case to Alabama is even stronger than the connection of the

lawsuit in Coldren v. Am. Gen. Life Ins. Co., 3:12-cv-28-RLY-WGH, 2012 WL 6055592

(S.D. Ind. Dec. 5, 2012), to the State of Florida. In that case, the last act causing

injury occurred in Indiana, the defendant insurance agent resided in Indiana, and

the insurance company conducted business through the agent in Indiana. However,

the plaintiffs suffered injury, including lapse of the life insurance policy, while




                                          14
residents of Florida, the defendant insurance agent directed the alleged misrepresen-

tations to the plaintiffs in Florida, and the plaintiffs relied on the insurance agent’s

representations and rendered consideration in Florida. Id. at *4. The court concluded

that the plaintiffs alleged the case had significant connections to Florida. Id.

   This lawsuit’s connections with Alabama make this case distinguishable from the

cases on which Mathis relies where the courts found the place of injury insignificant.

In Hubbard, the decedent was working in Illinois at the time of his death and died

while using a lift manufactured in Indiana by the defendant corporation. The coro-

ner’s inquest was held in Illinois and the decedent’s wife and son received workers

compensation benefits under Illinois law. 515 N.E.2d at 1074. The plaintiff sued the

corporation alleging its defective manufacture of the lift caused her husband’s death.

Id. at 1072. Both parties were from Indiana, the plaintiff was an Indiana resident,

the defendant was an Indiana corporation with its principal place of business in In-

diana, and the relationship between the decedent and the defendant “centered in In-

diana.” Id. The Indiana Supreme Court concluded that the place of the tort, that is,

injury, had little connection to the wrongful death action against the manufacturer

and that Indiana law applied. Id.

   In Simon, the estates of passengers killed in a plane crash brought a wrongful

death action against the United States. The plane’s flight began in Pennsylvania,

stopped in Ohio, and ended in Kentucky. The plane never flew through Indiana, but

the plaintiffs alleged, among other acts, that the negligence of an Indiana-based air

traffic controller led to the crash. 805 N.E.2d 800–01, 806. The Indiana Supreme




                                          15
Court determined that the case was one of those “rare cases in which the place of the

tort is insignificant.” Id. at 806. The court explained that the negligence occurred in

Indiana and the District of Columbia, none of the victims or parties were Kentucky

residents, the plane had flown over several states and the crash might have occurred

anywhere, and Kentucky law did not govern the parties’ conduct at the time of the

crash. Id. The fact that the plane crash occurred in Kentucky was the only connection

to the state.

   In Morgan v. Fennimore, 429 Fed. App’x 606 (7th Cir. 2011), an Indiana resident

sued his accountant for malpractice for failing to file Ohio tax returns after he had

won the Ohio lottery. The district court had to choose whether to apply Indiana or

Ohio substantive law. Not only was Indiana the location where the last event neces-

sary to make the defendant liable for alleged malpractice occurred, it was also the

state with the most significant contacts to the action: the accountant’s “office is in

Indiana, during much of the relevant time period [the plaintiff] lived in Indiana, [the

parties’] relationship was centered in Indiana, and [the accountant’s] failure to

properly prepare and file [the plaintiff’s] taxes occurred in Indiana.” Id. at 609. The

only apparent contact with Ohio was that the plaintiff had won the Ohio lottery and

tax returns should have been filed in that state. The Seventh Circuit applied Indiana

law. Id.

   In Castelli, the plaintiff brought a medical malpractice action against her physi-

cians and hospital. Each act of negligence occurred in Indiana, a factor the court

found “most important because Indiana doctors are strictly regulated by the state of




                                          16
Indiana and must conform their practice to the laws of this state.” 700 F. Supp. at

454–55. In addition, all the defendants were Indiana residents, the doctor-patient

relationship was initiated in Indiana, and all diagnoses and treatment occurred in

Indiana. The court determined that the fact that the plaintiff resided in Illinois and

may have developed her injuries in Illinois did not outweigh the significant contacts

with Indiana. Id. at 455. The Court finds that Alabama has much greater connection

to this lawsuit than any states where the injury occurred had to the lawsuits brought

in the cases relied upon by Mathis.

   Finally, Mathis has argued─but not until filing his last response brief─that it

would be inappropriate for the Court to make a choice-of-law determination because

it would require factual development beyond the pleadings and because without fur-

ther discovery, it would be difficult to decide which state’s law should apply. The

Court does not need factual development; nor does it need to go beyond the pleadings

to determine that the last event giving rise to this action occurred in Alabama and

that Alabama has sufficient contacts with this lawsuit. As Moore points out in his

reply, the basic facts relevant to the choice-of-law analysis are not disputed; the only

dispute is with respect to the application of the choice-of-law analysis to those facts.

   Since Alabama has a sufficient connection to this lawsuit, the Court’s inquiry ends

and Alabama substantive law applies.

                        IV.    Application of Alabama Law

   Applying Alabama law, the Court concludes that Mathis has failed to state a neg-

ligence claim against any defendant on which relief can be granted. Under Alabama




                                           17
law, “[a]n insured who is competent in intelligence and background to understand

insurance policy language is charged with knowledge of language in a policy received

by that insured,” Kanellis, 917 So.2d at 154 (quoting Allstate Ins. Co. v. Ware, 824

So.2d 739, 745 (Ala. 2002)), and “contributory negligence is a complete defense to a

claim based on negligence,” id. at 155; see also Brawley v. Nw. Mut. Life Ins. Co., 288

F. Supp. 3d 1277, 1295 (N.D. Ala. 2017) (“Given that [the plaintiff] received the Poli-

cies, had a duty to read them, and elected to keep them for decades, [his] negligence

claims against [two insurance agents] are barred as a matter of law by his contribu-

tory negligence.”). Had Mathis read the Policy when he received it, he would have

discovered that the Policy did not provide the occupational disability coverage that

Moore represented it did. Mathis, an orthopedic surgeon, is charged with knowledge

of the Policy language. Mathis’ contributory negligence in failing to read the Policy

bars his negligence claims.

   Furthermore, Moore delivered the MetLife Policy on November 16, 2006. Thus,

the two-year statute of limitations began to run, at the latest, on that date when

Mathis received the policy. See Liberty Nat’l Life Ins. Co. v. Ingram, 887 So.2d 222,

227 (Ala. 2004). Yet Mathis did not commence this action until June 20, 2018─long

after the expiration of the limitations period. Therefore, his claim is time-barred.

   Turning to Mathis’ breach of contract claim against MetLife, MetLife argues that

Mathis has failed to state a claim upon which relief can be granted. Indiana law

applies “the most intimate contacts” rule to decide which state’s law applies to con-

tract actions. Atl. Cas. Ins. Co. v. Garcia, 878 F.3d 566, 569 (7th Cir. 2017). In




                                          18
applying this rule, courts consider several factors: “‘(1) the place of contracting, (2)

the place of negotiation of the contract, (3) the place of performance, (4) the location

of the subject matter of the contract, and (5) the domicile, residence, nationality, place

of incorporation and place of business of the parties,’ giving the greatest weight to the

fourth of those factors.” Large v. Mobile Tool Int’l, Inc., 724 F.3d 766, 771 (7th Cir.

2013) (quoting Ky. Nat’l Ins. Co. v. Empire Fire & Marine Ins. Co., 919 N.E.2d 565,

575 (Ind. Ct. App. 2010)); see also Nat’l Union Fire Ins. Co. of Pittsburgh, PA v. Stand-

ard Fusee Corp., 940 N.E.2d 810, 814 (Ind. 2010). However, the Indiana Supreme

Court also recognizes that “an insurance policy is governed by the law of the principal

location of the insured risk during the term of the policy.” Nat’l Union Fire Ins. Co.,

940 N.E.2d at 814 (quoting Dunn v. Meridian Mut. Ins. Co., 836 N.E.2d 249, 251 (Ind.

2005)).

   Mathis insured his lost income due to disability while he was a resident of and

working in Alabama. Thus, the most important factor favors application of Alabama

law. In addition, Mathis resided in Alabama when he applied for and received the

Policy, and the policy was delivered to him in Alabama. Therefore, the Court finds

that Alabama’s substantive law applies. See Atl. Cas. Ins. Co., 878 F.3d at 569 (con-

cluding Indiana law applied where the property insured was in Indiana and the pol-

icies were delivered in Indiana).

   Under Alabama law, the elements of a breach of contract are: “(1) the existence of

a valid contract binding the parties in the action, (2) [the plaintiff’s] own performance

under the contract, (3) the defendant’s non-performance, and (4) damages.”




                                           19
Gadsden v. Harbin, 148 So. 3d 690, 696 (Ala. 2013) (quoting Ex parte Alfa Mut. Ins.

Co., 799 So. 2d 957, 962 (Ala. 2001) (internal quotation marks omitted)). Mathis has

alleged the existence of a valid, binding contract, MetLife’s breach thereof by failing

to pay him disability benefits, and damages. While Mathis may have sufficiently

stated a claim for breach of contract under Indiana law, as the Court has determined,

Alabama law applies here. Mathis has not even argued that he sufficiently alleged a

breach of contract action under Alabama law.

   To survive a motion to dismiss for failure to state a claim, a complaint must allege

“enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007). In other words, “[a] complaint must support the

elements of a cause of action to survive dismissal.” Gulf Coast Mineral, LLC v. Tryall

Omega, Inc., 2:14-CV-1264-WKW [WO], 2016 WL 344960, at *4 (M.D. Ala. Jan. 27,

2016). A plaintiff’s performance is a required element for a breach of contract under

Alabama law; therefore, Mathis’ failure to allege his own performance compels the

conclusion that he has failed to state a claim for breach of contract upon which relief

can be granted. For example, Mathis does not allege that he provided written proof

of loss within 90 days after the end of each monthly period for which he claims bene-

fits. (Am. Compl., Ex. A, ECF No. 17-1 at 12.) However, when a complaint fails to

state a claim for relief, the plaintiff should ordinarily be given leave to amend the

complaint. See Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013). Since it is not

clear that any amendment would be futile, Mathis will be granted leave to amend to




                                            20
correct the deficiencies in his breach of contract claim, provided he can do so con-

sistent with Fed. R. Civ. P. 11.

                                   V.   Conclusion

      For the reasons stated, the Court: (1) GRANTS MetLife’s Motion to Dismiss

(ECF No. 18), (2) GRANTS Source Brokerage’s Motion to Dismiss (ECF No. 20), and

(3) GRANTS Defendant Moore’s Motion to Dismiss (ECF No. 31). The negligence

claim against each of the defendants will be DISMISSED WITH PREJUDICE.

   Further, the Court OVERRULES Plaintiff’s Objections to MetLife’s Exhibits

(ECF No. 36) with respect to Exhibits 2 and 3 (ECF No. 29-1, ECF No. 29-2); no ruling

is necessary as to Exhibit 1 (ECF No. 18-1) since the Court did not consider that

exhibit in ruling on the motions to dismiss.

   Mathis is allowed until April 15, 2019 to file an amended pleading that comports

with the applicable pleading requirements for a claim for breach of contract under

Alabama law against MetLife. The failure to file an amended pleading by the dead-

line will result in dismissal of the breach of contract claim with prejudice.

   So Ordered.



Date: 3/28/2019




Distribution via the court’s CMECF to all registered counsel




                                          21
